 



         

Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 1
          AMENDMENT NO. 1 dated as of August 10, 2005 between ASSURANT, INC.
(d/b/a Assurant Group), the Lenders executing this Amendment No. 1 on the
signature pages hereto and JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent under the Credit Agreement referred to below.
          Assurant, Inc., the lenders party thereto (including the Lenders
executing this Amendment No. 1 on the signature pages hereto) and JPMorgan Chase
Bank, N.A., as Administrative Agent, are parties to a First Amended and Restated
Credit Agreement dated as of April 29, 2005 (as modified and supplemented and in
effect from time to time, the “Credit Agreement”), providing, subject to the
terms and conditions thereof, for extensions of credit to be made by said
lenders to the Borrower in an aggregate principal amount not exceeding
$500,000,000 (subject to any increases effected pursuant to Section 2.9 of the
Credit Agreement).
          The Borrower and the Lenders party hereto wish now to amend the Credit
Agreement in certain respects, and accordingly, the parties hereto hereby agree
as follows:
          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement are used herein as defined therein.
          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:
          2.01. References Generally. References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.
          2.02. Definitions. Section 1.1 of the Credit Agreement shall be
amended by amending the following definition in its entirety:
     “Consolidated Adjusted Net Worth” means, as at any date of determination,
the sum of (a) the amounts that would, in accordance with GAAP, be included on
the consolidated balance sheet of the Borrower and its Subsidiaries as of such
date as total stockholders’ equity (including all “preferred stock” (other than
Disqualified Capital Stock and/or Hybrid Securities that are determined to be,
or that are treated as, “preferred stock”)), but excluding (i) treasury stock
and (ii) the effects of Financial Accounting Statement No. 115, and (b) the
amounts of all obligations of the Borrower and its Subsidiaries in respect of
Disqualified Capital Stock and/or Hybrid Securities to the extent, as at such
date of
Amendment No. 1

 



--------------------------------------------------------------------------------



 



 -2- 
determination, such obligations would be excluded from the definition of
“Indebtedness” by virtue of the proviso contained in clause (xi) of such
definition.
          2.03. Financial Covenants. Section 6.9(ii) of the Credit Agreement is
hereby amended to read in its entirety as follows:
     “(ii) Minimum Consolidated Adjusted Net Worth. The Borrower shall not
permit its Consolidated Adjusted Net Worth at any time to be less than the sum
of (x) $2,477,212,000, plus (y) 50% of Consolidated Net Income for each Fiscal
Quarter (beginning with the Fiscal Quarter ending after December 31, 2004) for
which Consolidated Net Income (measured at the end of each such Fiscal Quarter)
is a positive amount plus (z) 100% of the net proceeds received by the Borrower
or any Subsidiary after December 31, 2004 from any capital contribution to, or
issuance of any Capital Stock, Disqualified Capital Stock and Hybrid Securities
(but only to the extent such Capital Stock, Disqualified Capital Stock and
Hybrid Securities are included, at the time of issuance thereof, in Consolidated
Adjusted Net Worth pursuant to the definition thereof) of, the Borrower or any
Subsidiary (but excluding any issuance by a Subsidiary to the Borrower or to a
wholly-owned Subsidiary, and any capital contribution by the Borrower or a
Subsidiary to a wholly-owned Subsidiary).”
          Section 3. Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent, as to itself and each of
its subsidiaries, that (a) the representations and warranties set forth in
Section 4 of the Credit Agreement, are true and complete on the date hereof as
if made on and as of the date hereof (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, such representation
or warranty shall be true and correct as of such specific date), and as if each
reference in said Section 4 to “this Agreement” (or words of similar import)
included reference to this Amendment No. 1 and (b) no Event of Default or
Potential Event of Default has occurred and is continuing on the date hereof.
          Section 4. Conditions Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon receipt by the
Administrative Agent of counterparts of this Amendment No. 1 executed by the
Borrower and Lenders party to the Credit Agreement constituting the Requisite
Lenders.
          Section 5. Miscellaneous. Except as herein provided, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart. This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.
Amendment No. 1

 



--------------------------------------------------------------------------------



 



 -3- 
          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first above
written.

            ASSURANT, INC. (d/b/a Assurant Group)
      By:           Name:           Title:        

Amendment No. 1

 



--------------------------------------------------------------------------------



 



 -4- 

            LENDERS


JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
      By:           Name:           Title:           CITICORP NORTH AMERICA INC.
      By:           Name:           Title:           KEYBANK NATIONAL
ASSOCIATION
      By:           Name:           Title:           SUNTRUST BANK
      By:           Name:           Title:           M&I MARSHALL & ILSLEY BANK
      By:           Name:           Title:                 By:           Name:  
        Title:        

Amendment No. 1

 



--------------------------------------------------------------------------------



 



 -5- 

            U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Title:           WACHOVIA BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           CREDIT SUISSE FIRST BOSTON
      By:           Name:           Title:           LEHMAN BROTHERS BANK, FSB
      By:           Name:           Title:           MERRILL LYNCH BANK USA
      By:           Name:           Title:           MORGAN STANLEY BANK
      By:           Name:           Title:        

Amendment No. 1

 



--------------------------------------------------------------------------------



 



 -6- 

            WILLIAM STREET COMMITMENT CORPORATION


(Recourse only to assets of William Street
Commitment Corporation)
      By:           Name:           Title:           THE BANK OF NOVA SCOTIA
      By:           Name:           Title:           UMB BANK, N.A.
      By:           Name:           Title:           COMMERCE BANK, N.A.
      By:           Name:           Title:        

Amendment No. 1

 